DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on10/7/2021.
Claims 1-14 are pending. Claim 1, 3, and 10 are independent. Claims 9-14 are newly added.
The previous rejection of claims 1-8 under 35 USC § 102 and 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beltramelli ("pix2code: Generating Code from a Graphical User Interface Screenshot")in view of Kumar et al. (US10,452,782).

In regards to claim 1, Beltramelli substantially discloses a web content automated generation system for automatedly generating web content described by HTML, the web content automated generation system comprising: 
acquire a plurality of web content, each plurality of web content posted on websites released on the Internet, and acquires each of the acquired plurality of web content acquired as a single piece of image data (Beltramelli pg1 abstract and Section1 “Introduction” para2, acquires training data of input images (screenshot) of website); 
Beltramelli pg1 Section1 “Introduction” para2, acquires training data of HTML code for web apps); 
generate a teacher data based on the plurality of pieces of image data corresponding to acquired web content and the acquired source code corresponding to the acquired web content (Beltramelli fig. 2 pg3 section3 “Decoder” para1, model trained using captured images and code); 
receive input image data from a user, the web content design the input image data being a single piece of image data (Beltramelli fig. 2 pg4 Section3 “Sampling” para1, GUI image I is input to generate web content); and 
generate content source code corresponding to the input image data based on source code corresponding to the selected at least one teacher data having a high degree of relevance analyzed by the analysis unit (Beltramelli pg5 section 4 “Experiment” para3, generates code for Web content (GUI) based on training data).
Beltramelli does not explicitly disclose a memory storing computer readable instructions; and
At least one processor configured to execute the computer readable instructions to,
generate a plurality of pieces of teacher data based on the plurality of pieces of image data corresponding to the plurality of acquired web content and the plurality of acquired source code corresponding to the plurality of acquired web content;
analyze a degree of relevance between the input image data and each of the plurality of pieces of teacher data; 
select at least one teacher data of the plurality of teacher data having a high degree of relevance to the input image data based on results of the analysis.
Kumar et al. col19 ln66 to col20 ln22); and
At least one processor configured to execute the computer readable instructions to (Kumar et al. col19 ln66 to col20 ln22),
generate a plurality of pieces of teacher data based on the plurality of pieces of image data corresponding to the plurality of acquired web content and the plurality of acquired source code corresponding to the plurality of acquired web content  (Kumar col10 ln65 to col11 ln45, generate a plurality of teacher data (models) from web content);
analyze a degree of relevance between the input image data and each of the plurality of pieces of teacher data (Kumar et al. col10 ln14-38, analyze relevance of input data to available models); 
select at least one teacher data of the plurality of teacher data having a high degree of relevance to the input image data based on results of the analysis (Kumar et al. fig. 3  col10ln14-38, select model with highest relevance).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the web content creation method of Beltramelli with the model generation and selection method of Kumar et al. in order to identify the most useful model to complete the user request (Kumar col3 ln4-34).

In regards to claim 3, Beltramelli as modified by Kumar et al. substantially discloses a web content automated generation system comprising: 
acquire web content, each of the plurality of web content posted on websites released on the Internet  (Beltramelli pg4 section4 “Experiments” para1, acquires web-based content),
Beltramelli pg3 section3 “Decoder” para1, generates labeled tokens indicating sub-content); 
create a plurality of components each corresponding to a part of each of the web content of the plurality of web content based on source code corresponding to the respective part of each web content (Beltramelli fig. 3 pg3 section3 “Language Model” para1-2, creates component from web content); 
receive a user web design from a user, the user web design for creating new web content (Beltramelli fig. 2 pg4 Section3 “Sampling” para1, acquires web design (GUI image I) for creating web content); and 
generate source code corresponding to the received user web design based on source code corresponding to the selected at lest one teacher data (Beltramelli pg5 section 4 “Experiment” para3, generates code for Web content (GUI) based on training data). 
Beltramelli does not explicitly disclose a memory storing computer readable instructions stored thereon; and
At least one processor configured to execute the computer readable instructions to,
generate a plurality of pieces of teacher data based on the respective labels for the plurality of pieces of sub-content and the respective created components, the generated plurality of pieces of teacher data including source code corresponding to the respective labels for the plurality of sub-content.
However Kumar substantially discloses a memory storing computer readable instructions stored thereon (Kumar et al. col19 ln66 to col20 ln22); and
At least one processor configured to execute the computer readable instructions (Kumar et al. col19 ln66 to col20 ln22) to,
generate a plurality of pieces of teacher data based on the respective labels for the plurality of pieces of sub-content and the respective created components, the generated Kumar col10 ln65 to col11 ln45, generate a plurality of teacher data (models) from web content).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the web content creation method of Beltramelli with the model generation and selection method of Kumar et al. in order to identify the most useful model to complete the user request (Kumar col3 ln4-34).

In regards to claim 4, Beltramelli as modified by Kumar et al. substantially discloses the web content automated generation system according to claim 3, wherein the at least one processor is configured to:
Determine at least one component corresponding to at least one part of the user web design (Beltramelli pg2 section2 para2); and
generates the source code based on the teacher data corresponding to the determined at least one component (Beltramelli Fig. 2 pg4 section “Sampling” para1).  

In regards to claim 5, Beltramelli as modified by Kumar et al. substantially discloses the web content automated generation system according to claim 4, wherein the at least one processor is configured to:
generates position information indicating a position at which each of the determined at least one component is arranged in a layout of the content of the user web design (Beltramelli Fig. 3 pg3 section3 “PIX2CODE” para1).  

In regards to claim 6, Beltramelli as modified by Kumar et al. substantially discloses the web content automated generation system according to claim 5, wherein at least one processor is configured to:
Beltramelli pg3 section3 “Vision Model” para1-2), and 
generates position information for arranging an image based on the acquired image data based on a position of the corresponding image in the user web design (Beltramelli Fig. 3 pg3 section3 “PIX2CODE” para1).  

In regards to claim 7, Beltramelli as modified by Kumar et al. substantially discloses the web content automated generation system according to claim 3, wherein at least one processor is configured to:
generates position information indicating a position at which each of the determined at least one component is arranged in a layout of the content of the users web design (Beltramelli Fig. 3 pg3 section3 “PIX2CODE” para1).  

In regards to claim 8, Beltramelli as modified by Kumar et al. substantially discloses the web content automated generation system according to claim 7, at least one processor is configured to:
In response to the user web design including an image, acquires image data corresponding to the image (Beltramelli pg3 section3 “Vision Model” para1-2), and 
generates position information for arranging an image based on the acquired image data based on a position of the corresponding image in the user web design (Beltramelli Fig. 3 pg3 section3 “PIX2CODE” para1).   

Claim 10 recites substantially similar limitations to claim 1. Thus claim 10 is rejected along the same rationale as claim 1.


analyze the plurality of web content, each web content of the plurality of web content including a plurality of sub-content (Beltramelli pg3 section3 para1); and 
generate the plurality of pieces of teacher data by generating a plurality of source code components corresponding to each sub-content of the plurality of sub-content associated with the respective piece of teacher data (Beltramelli pg3 section “Language Model” para1-2).  

In regards to claim 13, Beltramelli as modified by Kumar et al. substantially discloses the non-transitory computer readable medium according to claim 12, wherein the at least one processor is further caused to perform the analyzing the degree of relevance between the input image data and each of the plurality of pieces of teacher data by: 
analyzing a degree of relevance between the input image data and each sub- content included in each piece of teacher data of the plurality of pieces of teacher data (Beltramelli pg5 section4 “Experiment” para2).  

In regards to claim 14, Beltramelli as modified by Kumar et al. substantially discloses the non-transitory computer readable medium according to claim 12, wherein the at least one processor is further caused to: 
determine position information indicating a position at which each component of the user web design is arranged in the input image data, the user web design including a plurality of components (Beltramelli pg3 section3 “Vision Model” para1-2); and 
generate the content source code corresponding to the input image data based on the selected at least one piece of teacher data, the generating the content source code including arranging the source code associated with each component of the user web design based on Beltramelli Fig. 3 pg3 section3 “PIX2CODE” para1).


Claim 2, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beltramelli in view of Kumar et al. and Saini et al. (“Information Retrieval in Web Crawling: A Survey”).

In regards to claim 2, Beltramelli as modified by Kumar substantially discloses the web content automated generation system according to claim 1, wherein the at least one processor is further configured to:
Receive a search query from the user, the search query including a plurality of keywords (Saini et al. pg2636 Section III.A “Focused web Crawler” para2) and
search for a plurality of websites to use to generate the teacher data, the searching including  (Saini et al. pg2636 Section III.A “Focused web Crawler” para1), 
searching for websites released on the Internet automatically using a crawler based on the received search query (Saini et al. pg2636 Section III.A “Focused web Crawler” para2). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the web content creation method of Beltramelli with the web crawler of Saini et al. in order to identify websites for use in training datasets (Saini et al. pg2636 Section II.B “Automated information retrieval” para2, Beltramelli pg4 Section4 “Experiments” para1).

In regards to claim 9, Beltramelli as modified by Kumar et al. substantially discloses the web content automated generation system according to claim 3. Beltramelli does not explicitly disclose wherein the at least one processor is further configured to: 

search for the plurality of web content based on the received search query. 
However Saini et al. substantially discloses wherein the at least one processor is further configured to: 
receive a search query from the user, the search query including a plurality of keywords (Saini et al. pg2636 Section III.A “Focused web Crawler” para2); and 
search for the plurality of web content based on the received search query  (Saini et al. pg2636 Section III.A “Focused web Crawler” para1). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the web content creation method of Beltramelli with the web crawler of Saini et al. in order to identify websites for use in training datasets (Saini et al. pg2636 Section II.B “Automated information retrieval” para2, Beltramelli pg4 Section4 “Experiments” para1).

Claim 11 recites substantially similar limitations to claim 2. Thus claim 11 is rejected along the same rationale as claim 2.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178